NUMBER 13-15-00294-CR

                            COURT OF APPEALS

                    THIRTEENTH DISTRICT OF TEXAS

                       CORPUS CHRISTI - EDINBURG
____________________________________________________________

DAVID TREVINO,                                                              Appellant,

                                           v.

THE STATE OF TEXAS,                                 Appellee.
____________________________________________________________

             On appeal from the 319th District Court
                   of Nueces County, Texas.
____________________________________________________________

                        MEMORANDUM OPINION
               Before Justices Rodriguez, Garza, and Longoria
                     Memorandum Opinion Per Curiam

       Appellant, David Trevino, attempted to perfect an appeal from a conviction for

evading arrest. See TEX. PEN. CODE ANN. § 38.04 (West, Westlaw through Ch. 46 2015

R.S.). Sentence was imposed in this cause on May 27, 2015. Appellant did not file a

motion for new trial and filed his notice of appeal on July 6, 2015. We dismiss the appeal

for want of jurisdiction.
          On July 7, 2015, the Clerk of this Court notified appellant that it appeared that the

appeal was not timely perfected.         Appellant was advised that the appeal would be

dismissed if the defect was not corrected within ten days from the date of receipt of the

Court’s directive. Appellant did not correct the defect or file a response to this Court’s

notice.

          Texas Rule of Appellate Procedure 26.2 provides that an appeal is perfected when

notice of appeal is filed within thirty days after the day sentence is imposed or suspended

in open court unless a motion for new trial is timely filed. TEX. R. APP. P. 26.2(a)(1); see

Rodarte v. State, 860 S.W.2d 108, 109 (Tex. Crim. App.1993); Lair v. State, 321 S.W.3d
158, 159 (Tex. App.—Houston [1st Dist.] 2010, pet. ref'd). The time within which to file

the notice may be enlarged if, within fifteen days after the deadline for filing the notice,

the party files the notice of appeal and a motion complying with Rule 10.5(b) of the Texas

Rules of Appellate Procedure. See TEX. R. APP. P. 26.3.

          Appellant’s notice of appeal was due to have been filed on or before June 26,

2015. See id. R. 26.2(a)(1). Within the fifteen day time period, appellant filed his notice

of appeal but did not file a motion for extension of time.

          In a civil case, a motion to extend the time for filing a notice of appeal is

“necessarily implied” when an appellant files a notice of appeal within the fifteen-day

grace period authorized by Rule 26.3.          See Hernandez v. Nat'l Restoration Techs.,

L.L.C., 211 S.W.3d 309, 310 n.1 (Tex. 2006) (per curiam); Verburgt v. Dorner, 959 S.W.2d
615, 617–19 (Tex. 1997). In a criminal case, however, we do not infer a motion to extend

the time for filing a notice of appeal:      “When a notice of appeal, but no motion for


                                                2
extension of time, is filed within the fifteen-day period, the court of appeals lacks

jurisdiction to dispose of the purported appeal in any manner other than by dismissing it

for lack of jurisdiction.” Olivo v. State, 918 S.W.2d 519, 523 (Tex. Crim .App.1996); see

Lair, 321 S.W.3d at 159; see also Ex parte Agostadero, 14-13-00975-CR, 2014 WL
1622772, at *1 (Tex. App.—Houston [14th Dist.] Apr. 22, 2014, pet. ref’d) (not designated

for publication).

       Absent a timely filed notice of appeal, a court of appeals does not obtain jurisdiction

to address the merits of the appeal in a criminal case and can take no action other than

to dismiss the appeal for want of jurisdiction. Slaton v. State, 981 S.W.2d 208, 210 (Tex.

Crim. App. 1998).     Appellant may be entitled to an out-of-time appeal by filing a

post-conviction writ of habeas corpus returnable to the Texas Court of Criminal Appeals;

however, the availability of that remedy is beyond the jurisdiction of this Court. See TEX.

CODE CRIM. PROC. ANN. art. 11.07, § 3(a) (West, Westlaw through Ch. 46 2015 R.S.); see

also Ex parte Garcia, 988 S.W.2d 240 (Tex. Crim. App. 1999).

       The appeal is DISMISSED FOR WANT OF JURISDICTION.

                                                         PER CURIAM


Do not publish.
TEX. R. APP. P. 47.2(b).

Delivered and filed the
30th day of July, 2015.




                                              3